
	
		II
		Calendar No. 521
		112th CONGRESS
		2d Session
		S. 3566
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2012
			Mr. Harkin, from the
			 Committee on Health, Education, Labor,
			 and Pensions, reported the following original bill; which was
			 read twice and placed on the calendar
		
		A BILL
		To provide for scientific frameworks with respect to
		  recalcitrant cancers.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Recalcitrant Cancer Research Act
			 of 2012.
		2.Scientific
			 framework for recalcitrant cancersSubpart 1 of part C of title IV of the
			 Public Health Service Act (42 U.S.C. 285 et seq.) is amended by adding at the
			 end the following:
			
				417G.Scientific
				framework for recalcitrant cancers
					(a)Development of
				scientific framework
						(1)In
				generalFor each recalcitrant
				cancer identified under
				subsection (b), the Director of the
				Institute shall develop (in accordance with subsection (c)) a scientific
				framework for the conduct or support of research on such cancer.
						(2)ContentsThe scientific framework with respect to a
				recalcitrant cancer shall include the following:
							(A)Current
				status
								(i)Review of
				literatureA summary of
				findings from the current literature in the areas of—
									(I)the prevention,
				diagnosis, and treatment of such cancer;
									(II)the fundamental biologic processes that
				regulate such cancer (including similarities and differences of such processes
				from the biological processes that regulate other cancers); and
									(III)the epidemiology
				of such cancer.
									(ii)Scientific
				advancesThe identification of relevant emerging scientific areas
				and promising scientific advances in basic, translational, and clinical science
				relating to the areas described in subclauses (I) and (II) of
				clause (i).
								(iii)ResearchersA
				description of the availability of qualified individuals to conduct scientific
				research in the areas described in
				clause (i).
								(iv)Coordinated
				research initiativesThe
				identification of the types of initiatives and partnerships for the
				coordination of intramural and extramural research of the Institute in the
				areas described in clause (i) with research of the relevant national research
				institutes, Federal agencies, and non-Federal public and private entities in
				such areas.
								(v)Research
				resourcesThe identification
				of public and private resources, such as patient registries and tissue banks,
				that are available to facilitate research relating to each of the areas
				described in
				clause (i).
								(B)Identification
				of research questionsThe
				identification of research questions relating to basic, translational, and
				clinical science in the areas described in subclauses (I) and (II) of
				subparagraph (A)(i) that have not
				been adequately addressed with respect to such recalcitrant cancer.
							(C)RecommendationsRecommendations for appropriate actions
				that should be taken to advance research in the areas described in subparagraph
				(A)(i) and to address the research questions identified in subparagraph (B), as
				well as for appropriate benchmarks to measure progress on achieving such
				actions, including the following:
								(i)ResearchersEnsuring adequate availability of qualified
				individuals described in
				subparagraph (A)(iii).
								(ii)Coordinated
				research initiativesPromoting and developing initiatives and
				partnerships described in
				subparagraph (A)(iv).
								(iii)Research
				resourcesDeveloping additional public and private resources
				described in
				subparagraph (A)(v) and
				strengthening existing resources.
								(3)Timing
							(A)Initial
				development and subsequent updateFor each recalcitrant cancer
				identified under
				subsection (b)(1), the Director of the
				Institute shall—
								(i)develop a
				scientific framework under this subsection not later than 18 months after the
				date of the enactment of this section; and
								(ii)review and update
				the scientific framework not later than 5 years after its initial
				development.
								(B)Other
				updatesThe Director of the Institute may review and update each
				scientific framework developed under this subsection as necessary.
							(4)Public
				noticeWith respect to each scientific framework developed under
				subsection (a), not later than 30 days after the date of completion of the
				framework, the Director of the Institute shall—
							(A)submit such
				framework to the Committee on Energy and Commerce and Committee on
				Appropriations of the House of Representatives, and the Committee on Health,
				Education, Labor, and Pensions and Committee on Appropriations of the Senate;
				and
							(B)make such
				framework publically available on the Internet website of the Department of
				Health and Human Services.
							(b)Identification
				of recalcitrant cancer
						(1)In
				generalNot later than 6 months after the date of the enactment
				of this section, the Director of the Institute shall identify two or more
				recalcitrant cancers that each—
							(A)have a 5-year
				relative survival rate of less than 20 percent; and
							(B)are estimated to
				cause the death of at least 30,000 individuals in the United States per
				year.
							(2)Additional
				cancersThe Director of the Institute may, at any time, identify
				other recalcitrant cancers for purposes of this section. In identifying a
				recalcitrant cancer pursuant to the previous sentence, the Director may
				consider additional metrics of progress (such as incidence and mortality rates)
				against such type of cancer.
						(c)Working
				groupsFor each recalcitrant cancer identified under subsection
				(b), the Director of the Institute shall convene a working group comprised of
				representatives of appropriate Federal agencies and other non-Federal entities
				to provide expertise on, and assist in developing, a scientific framework under
				subsection (a). The Director of the Institute (or the Director’s designee)
				shall participate in the meetings of each such working group.
					(d)Reporting
						(1)Biennial
				reportsThe Director of NIH
				shall ensure that each biennial report under section 403 includes information
				on actions undertaken to carry out each scientific framework developed under
				subsection (a) with respect to a recalcitrant cancer, including the
				following:
							(A)Information on research grants awarded by
				the National Institutes of Health for research relating to such cancer.
							(B)An assessment of the progress made in
				improving outcomes (including relative survival rates) for individuals
				diagnosed with such cancer.
							(C)An update on
				activities pertaining to such cancer under the authority of section
				413(b)(7).
							(2)Additional
				one-time report for certain frameworksFor each recalcitrant
				cancer identified under subsection (b)(1), the Director of the Institute shall,
				not later than 6 years after the initial development of a scientific framework
				under subsection (a), submit a report to the Congress on the effectiveness of
				the framework (including the update required by subsection (a)(3)(A)(ii)) in
				improving the prevention, detection, diagnosis, and treatment of such
				cancer.
						(e)Recommendations
				for exception fundingThe
				Director of the Institute shall consider each relevant scientific framework
				developed under subsection (a) when making recommendations for exception
				funding for grant applications.
					(f)DefinitionIn this section, the term
				recalcitrant cancer means a cancer for which the five-year
				relative survival rate is below 50
				percent.
					.
		
	
		September 19, 2012
		Read twice and placed on the calendar
	
